Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Some Previously Withdrawn Claims
Claim 2 is allowable. Claims 14, 15, 16 and 18, previously withdrawn from consideration as a result of a restriction requirement (i.e.:  the species election set forth on page 4 of the Requirement of 11/24/2021), require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions that are directed to methods requiring the use of different oligonucleotide in the detection of a guanine 839 to thymine mutation in SLC30A2, as set forth in the Office action mailed on 11/24/2021, is hereby withdrawn and claim14, 15, 16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
Applicants’ amendments to the claims of 06/29/2022 are entered. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy D. Gross on 07/19/2022.

The application has been amended as follows: 
The amendments to the claims submitted by Applicants on 06/29/2022 are entered, and the claims are further amended as follows

In claim 11 the phrase in lines 3-4 is amended as follows:  (SEQ ID NO: 2), 

In claim 12 the phrase in lines 4-5 is amended as follows:  (SEQ ID NO: 2), 

	In claim 14 the phrase in lines 4-5 is amended as follows:  (SEQ ID NO: 7), 

	In claim 15 the phrase in lines 4-5 is amended as follows:  (SEQ ID NO: 7), 

Claims 18, 20, 21 and 27 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The methods of the allowed claims are directed to the detection of a particular nucleotide content in the determination of low zinc content in a composition comprising breast milk.  The detection of the particular required nucleotide content, a guanine to thymine mutation at position 839 of SLC30A2 which is disclosed in the instant application (e.g.:  Figures 1 and 2 of the drawings) is not taught or suggested by the prior art, additionally the association of the particular mutation as related to zinc deficiency in breast milk and transient neonatal zinc deficiency is not taught or particularly suggested by the prior art.  Additionally, the claims required a step of administering zinc to a breastfed infant that is consuming the composition that comprises the breast milk that is indicated to have low zinc content, which is a practical application of the determinations of the methods steps of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634